Citation Nr: 0519633	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-05 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bronchial cyst.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In February 2004, the Board remanded for additional 
development.  The Board referred two issues for the RO's 
consideration-service connection for a scar and a dispute 
involving an overpayment.  No action has been undertaken in 
the regard, and the issues are referred to the RO's attention 
again.  

The Board also notes that the veteran presented a notice of 
disagreement in November 2003 with respect to the January 
2003 denial of compensation under 38 U.S.C.A. § 1151 for 
hepatitis.  A statement of the case is not of record.  
Accordingly, this matter is remanded to the RO for issuance 
of a statement of the case.



FINDINGS OF FACT


1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran does not have depression attributable in any 
way to service.

4.  The veteran does not have a back disorder attributable in 
any way to service.

5.  In March 1976, the Board denied service connection for 
allergic rhinitis, chronic bronchitis, bronchial asthma and 
bronchogenic cyst.

6. The evidence added to the record since the March 1976 
determination is cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals, bronchial cyst removal.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Depression was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4. The March 1976 Board decision denying service connection 
for allergic rhinitis, chronic bronchitis, bronchial asthma 
and bronchogenic cyst is final.  38 U.S.C.A.  § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).

5.  New and material evidence has not been received to reopen 
the claim of service connection for residuals, bronchial cyst 
removal.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are January 2002 and April 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for an increased 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, applications were 
received in January 2000 and February 2000.   Thereafter, the 
RO provided notice in January 2002 and April 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Carlos Acevedo, M.D., Sherburne 
MacLeod, M.D., from Broadway Medical Clinic, and Sacred Heart 
General Hospital.  The veteran has identified no other 
pertinent evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board finds that there is no need for a VA 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Factual Background

1.  PTSD

In support of his claim the veteran has submitted a May 2000 
statement from Dr. Acevedo.  Dr. Acevedo stated that the 
veteran was diagnosed as having PTSD and major depression at 
the VAMC and considered to be fully disabled.  

Additionally, the veteran submitted a stressor statement in 
April 2000.  His stressors included being fearful in boot 
camp; being shoved out the door without warning during 
airborne training; standing guard duty while in Northern 
Germany; having to perform at least three emergency 
helicopter landings; escorting a prisoner under armed guard; 
and while flying as crew chief on a training mission 
incurring friendly fire that nearly missed hitting him and 
the fuel tank.   The veteran alleges that he suffers from 
PTSD due to these traumatic near misses.  The veteran also 
related that a military friend drowned and died in his arms 
in June 1975, after his discharge from service.  

VA post-service medical records reveal diagnosis and 
treatment of PTSD from November 1999.  In February 2000, the 
stressors upon which the examiner substantiated his diagnosis 
were having to make an emergency helicopter landing and on 
another occasion being subject to friendly fire.  
Additionally, the examiner indicated that the veteran 
unsuccessfully attempted to save a friend in a whirlpool 
rafting accident.  With respect to the accident, the veteran 
related that his friend's mother blamed him for the drowning 
and he afterwards began drinking a great deal and he 
developed nightmares, intrusive memories, and was distraught.  
Additionally, it was noted that in 1991 the veteran was 
accused, convicted, and incarcerated for child molestation.  
He reported that he again developed nightmares and intrusive 
memories, and tried to suppress his thoughts and feelings 
with alcohol.  The examiner opined that all the 
aforementioned reasons justified the diagnosis of PTSD. 

A July 2000 rating decision denied entitlement to service 
connection for PTSD because inservice stressors could not be 
verified. 

The veteran attempted to clarify his stressors in April 2001.  
He alleged that his PTSD issues are related to the fact that 
he was picked for two special secret NATO missions to the 
northern Germany and the Czech border.  He stated that on one 
mission flares were shot at him and he was involved in an 
emergency landing.  He noted that afterwards he was left to 
guard the aircraft for a week.  He stated that on a different 
mission they lost a tail rotor bearing and were forced to 
make an emergency landing.  He noted that during a training 
mission his helicopter incurred friendly fire, which missed 
both the passengers and the fuel tank.  Additionally, he 
stated that he had occasion to fly three severely injured men 
who had a flipped a jeep during training.  He also reported 
that he had to transport a soldier to prison.  

2.  Back

Service medical records reveal a sole complaint of low back 
pain in November 1968.  No back disorder was diagnosed, and 
the remaining service medical records are negative for 
complaints or findings pertaining to the back.  

Records from Sacred Heart General Hospital show that in 
February 1987 the veteran underwent a lumbar laminectomy for 
decompression of the S1 nerve root, on the left, with removal 
of recurrent disk herniation; and an exploratory laminectomy, 
bilateral L5-S1 and L4-5 left.  In July 1988 the veteran 
suffered injuries from a motor vehicle accident.  The veteran 
struck a deer and incurred injuries to his head, face and 
knees and experienced immediate onset of low back pain and 
numbness in his feet.  The examiner's impression was that the 
veteran at least experienced an acute lumbosacral spine 
strain and may have aggravated his structural abnormalities 
from previous surgeries and injuries.

VA clinical records show that in April 1987, the veteran 
sought treatment for a twisted back.  The veteran had a prior 
history of L5-S1 surgery for low back pain with left 
radiculopathy.  The veteran was diagnosed as having 
aggravated L5-S1 spondylolisthesis with left radiculopathy 
and a low back strain.

A July 2000 rating decision denied service connection for a 
back disorder because service medical records did not provide 
evidence of a chronic back disorder and current treatment 
records did not provide a nexus to service.  

3.  Depression

The veteran's service medical records are negative for 
complaints or treatment of depression.  The veteran alleges 
that he has suffered depression "since the surgery in 1970" 
to his back.  

Post-service VA treatment records from November 1999 to 
February 2000 reveal a diagnosis and treatment for 
depression.  Additionally, in support of his claim the 
veteran has submitted a May 2000 statement from Dr. Acevedo.  
Dr. Acevedo stated that the veteran was diagnosed as having 
PTSD and major depression and was considered to be fully 
disabled.  

4. Cyst

In June 1973, the veteran presented a claim of entitlement to 
service connection for a cyst removal.  He alleged that the 
cyst was aggravated by his period of service, specifically 
his in-service allergies.  Service medical records are 
negative for complaints or treatment of a cyst; however, they 
do reveal treatment for bronchitis, pneumonia and hay fever.  
The veteran's October 1969 Initial Class III Flight Physical 
and his April 1970 discharge examination recorded that the 
veteran had pre-existing mild seasonal allergy rhinitis and 
summer hay fever.  At discharge his nose, throat and sinuses 
were shown as normal.

VA treatment records report that the veteran underwent a 
bronchoscopy with bronchograms and a thoracotomy with removal 
of bronchogenic cyst.   The veteran's chief complaint on 
admission was cough and nasal stuffiness.  The examiner 
recorded that the veteran had a history of childhood hay 
fever that continued each spring.  The veteran was also a 
smoker of two packs a day.  A chest film and an esophagogram 
showed a posterior mediastinal mass.  In June 1973 a left 
posterior thoracotomy was performed and a posterior 
mediastinal cystic mass was removed.  The pathologic report 
indicated a bronchogenic cyst.  Postoperatively the veteran 
did well except for a partial collapse of his left lower 
lobe.

An August 1973 rating decision denied service connection for 
nose, throat and sinus trouble; and for bronchogenic cyst.  
In February 1975 the veteran attempted to reopen his claim 
for service connection.  In support of his claim the veteran 
submitted a VA hospitalization report from February 1975 to 
March 1975.  At that time, the veteran was diagnosed as 
having status post resection of bronchogenic cyst on the 
left.  An April 1975 rating decision also upheld the prior 
denial of service connection for nose, throat and sinus 
trouble, allergic rhinitis manifested by bouts of wheezing 
and bronchial asthma, and bronchitis; and for bronchogenic 
cyst.

The veteran submitted several April 1975 lay statements that 
asserted that he did not have any respiratory problems prior 
to service.  

Additionally, the veteran submitted an April 1975 statement 
from Dr. MacLeod that the veteran did not exhibit a 
respiratory disorder as a child.  It was noted that while the 
veteran was stationed in Germany, the veteran's father 
requested asthma medication on his behalf.  It was reported 
that in May 1973, the veteran exhibited bilateral expiratory 
wheezing type rales and was advised to quit smoking.  Dr. 
MacLeod indicated that the veteran's health continued to 
deteriorate and in May 1974 acute tracheobronchitis was 
present.  Dr. MacLeod concluded that because a review of the 
veteran's records prior to service showed no asthmatic 
tendency and the veteran's onset of asthmatic complaints 
coincided with his extensive exposure to dust in West Germany 
the veteran's current asthmatic complaints were related to 
his period of service.  Of record are also Dr. MacLeod's 
treatment records.

The veteran presented a timely notice of disagreement with 
the April 1975 rating decision and perfected his appeal in 
May 1975.  The matter was forwarded to the Board and in a 
March 1976 decision entitlement to service connection for 
allergic rhinitis, chronic bronchitis, bronchial asthma and 
bronchogenic cyst was denied.  

In an attempt to reopen his claim, the veteran submitted an 
April 2000 statement recounting that in September 1970 he 
became short of breath and a cyst was discovered on his lung.  
The veteran stated that he underwent surgery in 1971, and 
consequently the cyst and a rib were removed and a lung 
collapsed.  The veteran alleged that his doctors were 
positive that because he was discharged from service in 
August 1970; he must have had the cyst while in service.  A 
July 2000 rating decision held that new and material evidence 
adequate to reopen a claim for residuals of a bronchial cyst 
removal had not been submitted.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to the her testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").


Analysis

1.  PTSD

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD must 
be denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence required to 
support the occurrence of an in-service stressor varies 
depending on whether the veteran was engaged in combat with 
the enemy.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
as a helicopter crewman chief and an aircraft mechanic 
repairman.  In short, the record contains no indication that 
the veteran participated in any event constituting an actual 
fight or encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
in Vietnam and the absence of awards or decorations 
indicating combat exposure, the Board finds that the veteran 
did not engage in combat.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000) (defining "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b)).  For the 
foregoing reasons, the Board finds that the record shows that 
the veteran did not engage in combat during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, including 
making an emergency landing; and incurring friendly fire.  
Questions of the veteran's credibility notwithstanding, the 
Board finds that the record contains no credible supporting 
evidence that these claimed stressors actually occurred.  As 
noted, the veteran has failed to provide sufficient detail to 
allow VA to conduct additional evidentiary development in an 
attempt to corroborate his claimed stressors.  For the 
foregoing reasons, the Board is unable to find as a factual 
matter that the veteran's alleged stressors ever actually 
occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  Furthermore, the veteran's lack of detail about 
the alleged incidents make it impossible for them to be 
verified by the U.S. Armed Services Center for Research of 
Unit Records.  The veteran's diagnosis of PTSD has not been 
attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  


2.  Back

The veteran's service medical records show that in November 
1968, he sought treatment for low back pain.  No back 
disorder was diagnosed, and the remaining service medical 
records are negative for complaints or findings pertaining to 
the back.  

Similarly, the post-service medical evidence of record is 
negative for any notations of a back disorder for years after 
service separation.  Moreover, there is no medical evidence 
of record that provides a nexus to his period of service 
other than as related by the veteran's own history.  Rather, 
the medical evidence of record does not relate the veteran's 
current back disorder to any specific etiology.


The first post-service complaint regarding the veteran's back 
relates back to 1987.  Although the veteran underwent a 
laminectomy, no etiology was ascribed to the veteran's 
disorder.  Moreover, there is no medical evidence of record 
that ascribes the veteran's current back disorder to his 
period service.

The Board has considered the veteran's lay contentions that 
any current back disorder is related to service.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   In any event, the record contains 
absolutely no probative evidence supporting his theory of 
entitlement. 

In summary, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
back disorder on a direct basis.

3.  Depression

The veteran seeks service connection for depression.  The 
veteran alleges that he has suffered from depression since 
1970 back surgery.  Other than the veteran's lay contentions, 
the record contains no indication that the veteran's current 
back disorder is causally related to his active service, or 
any incident therein.  Service medical are silent as to a 
diagnosis or treatment for depression.  Indeed, there is no 
evidence of back surgery in 1970.  

Similarly, the post-service medical evidence of record is 
negative for any notations of depression for years after 
service separation.  The first indication of treatment for 
depression relates back to November 1999.  

The veteran has submitted a May 2000 statement from Dr. 
Acevedo stated that he has been diagnosed as having major 
depression and considered to be fully disabled; however, he 
did not specify an underlying cause nor did he provide a 
nexus to service.  Moreover, there is no additional medical 
evidence of record that provides a nexus to his period of 
service.  Accordingly, service connection for depression is 
not warranted on a direct basis.

The Board notes that the veteran claims his depression is 
related to his back disorder; however, service connection for 
a back disorder has been denied.  Accordingly, service 
connection for depression is not warranted on a secondary 
basis.  

The Board has considered the veteran's lay contentions that 
his current depression is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for depression.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


4. Cyst

With these considerations, the Board must now review all of 
the evidence, with particular attention to that evidence 
which has been submitted by veteran or otherwise associated 
with the claims folder since the March 1976 Board decision.

The additional evidence consists of the veteran's statement 
and current VA records.  The Board has carefully considered 
this additional evidence, but finds that it is not new and 
material sufficient to reopen the claim of service connection 
for residuals, bronchial cyst removal.

Regarding the veteran's statements that he incurred the 
bronchial cyst while in service, the Board notes that because 
the record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the United States Court of Appeals for Veterans 
Claims (Court) noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

The Board has also considered the veteran's statement to the 
effect that his doctors believed that he had the cyst while 
in service.  Nonetheless, there are no outstanding medical 
records, and there is none of the medical evidence indicates 
such a belief.  

Regarding the veteran's current VA treatment records, the 
Board notes that they do not provide a nexus to service.

In summary, the Board finds that none of the evidence added 
to the record since the last final decision in March 1976 
relates to an unestablished fact necessary to substantiate 
the claim, namely link between the veteran's bronchial cyst 
and his active service or any service-connected disability.  
As a result, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim of 
service connection for residuals, bronchial cyst removal.

The Board therefore concludes that the additional evidence 
received since the last final determination March 1976 is not 
new and material evidence within the meaning of 38 C.F.R. § 
3.156, and it does not provide a basis for reopening.


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection fro a back disorder is denied.

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
residuals, bronchial cyst removal is denied.


REMAND

As noted above, in a January 2003 rating decision, the RO 
denied compensation benefits for hepatitis pursuant to 
38 U.S.C.A. § 1151.  In November 2003, the veteran disagreed 
with the decision.  A review of the record indicates that a 
statement of the case addressing these matters has not yet 
been issued.  Thus, a remand for this action is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to compensation for hepatitis 
pursuant to 38 U.S.C.A. § 1151.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  This issue should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


